Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 7-8, 10-11, 13-14, 18-19 and 23-25 are pending. 

Claims 10-11, 13-14 and 18 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-2, 7-8, 19 and 23-25, drawn to a bispecific antibody are being acted upon in this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Rejection Withdrawn
The rejection of claims 1-2, 7-8, 19 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

Applicant’s arguments, see p. 7-20, filed January 10, 2022, with respect to unexpected results of claims 1-2, 7-8, 19 and 23 have been fully considered and are persuasive.  The rejection of claims 1-2, 7-8, 19 and 23-25 under 35 U.S.C. 103 as being unpatentable over Gao et al (US Patent No. 10,919,977 (filed Dec 19, 2015 and claimed priority to 62/095,348, filed Dec 22, 2014; PTO 892) in view of Wu (US20150044216, published 12, 2015; PTO 892) and Zhou (US Pat No. 9,611,325 (filed July 20, 2015; 
Applicant’s arguments, see p. 7-20, filed January 10, 2022, with respect to unexpected results of claims 1-2, 7-8, 19 and 23 have been fully considered and are persuasive.  The rejection of claims 1-2, 7-8, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US Patent No. 10,919,977 (filed Dec 19, 2015 and claimed priority to 62/095,348, filed Dec 22, 2014; PTO 892) in view of Wu (US20150044216, published 12, 2015; PTO 892) and Baeuerle (WO2004106383 (published December 9, 2004; PTO 892) has been withdrawn, see MPEP 716.02(a). 

New ground of objection and rejection necessitated by the amendment filed January 10, 2022

Claim Objection

Claims 2 and 19 are objected to because of the following informalities:  Claims 2 and 19 recite the linker has an amino acid sequence of (GGGGX)n, X is Ala or Ser and n is a natural number of 1-4, which is not accompanied by sequence identifier (SEQ ID NO: ).  See MPEP §2422.01, 37 C.F.R. §§ 1.821-1.825.  The particular sequence (GGGGX)n, X is Ala or Ser and n is a natural number of 1-4 is not present in the paper copy and computer readable copy of sequence listing.   Hence, the claim fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Applicant must provide a computer readable form (CFR) copy of the sequence listing, a substitute paper copy of the sequence listing, as well as any amendment directing its entry into the specification, and a statement that the content of the paper and computer readable copies are the same, and where applicable, include no new matter, as required by 37 CFR 1.82(e-f) or 1.825(b) or 1.825(d).
Note, if the sequence listing text file submitted via EFS-Web complies with the requirements of 37 CFR 1.824(a)(2)-(6) and (b) (i.e., is a compliant sequence listing ASCII text file), the text file will 

Claim 8 is objected to because of the following informalities:  “An antibody, a polypeptide, a protein, a medicine or a pharmaceutical composition, wherein the antibody, the polypeptide, the protein, the medicine or the pharmaceutical composition comprises… SEQ ID NO: 9” in claim 8 should have been “A pharmaceutical composition comprising the bispecific antibody of claim 1.”  
Claim 19 is objected to because of the following informality:  “The antibody, the polypeptide, the protein, the medicine or the pharmaceutical composition as claimed in claim 8…” should have been “The pharmaceutical composition…”
Claim 25 is objected to because of the following informality:  “The antibody, the polypeptide, the protein, the medicine or the pharmaceutical composition as claimed in claim 19…” should have been “The pharmaceutical composition as claimed in claim 19…”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 7 recites the limitation "wherein a heavy chain constant region of the (a)" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  
Amending claim 7 to recite “The bispecific antibody as claimed in claim 1, wherein the (a) complete monoclonal antibody is IgG1, IgG2, IgG2, or IgG4” would obviate this rejection. 
Although claim 18 is not under examination, in the event of rejoinder, claim 18 has the same issue as claim 7. 
Claim 13 recites the limitation “the medicine…as claimed in claim 1…”.  There is insufficient antecedent basis for this limitation in the claim.  Amending claim 13 to recite “A method…administering the bispecific antibody as claimed in claim 1 or the pharmaceutical composition as claimed in claim 8 to a subject in need thereof” would obviate this rejection. 
Claim 23 recites the limitation "wherein a heavy chain constant region of the (a)" in claim 8.  There is insufficient antecedent basis for this limitation in the claim. 
Amending claim 23 to recite “The pharmaceutical composition as claimed in claim 8, wherein the (a) complete monoclonal antibody is IgG1, IgG2, IgG3 or IgG4” would obviate this rejection. 

Conclusion

No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.